Citation Nr: 0824454	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Portland, Oregon.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has been diagnosed with PTSD based on his in-
service stressors.

3.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2007).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

In this case, the veteran alleged that he suffers from PTSD 
due to a "friendly-fire" incident in service.  
Specifically, he stated that, while serving in the Republic 
of Vietnam between January 1969 and January 1970, he was 
involved in the accidental shooting of an American soldier at 
a counter-mortar radar tower located near Play Ku or 
somewhere between Nha Trang and Cam Ranh Bay.  During this 
friendly-fire incident, he indicated that he was subjected to 
mortar and rocket attacks by the enemy.  He also related 
that, on occasion, he handled the movement of body bags.   

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that his claim fails because his in-service stressors 
cannot be verified.

The preponderance of the evidence shows that the veteran did 
not engage in combat with the enemy.  While he has asserted 
that he engaged in combat with the enemy and was subjected to 
mortar and rocket fire, his service personnel records do not 
show that he was ever in combat.   Of note, he was not 
awarded any combat medals or decorations.  

Service personnel records show that he worked as a helicopter 
repairman, toolroom keeper, and heavy truck driver while 
attached to the 608th Transportation Company.  Moreover, his 
service treatment records do not show any indicia of combat 
participation or exposure, nor combat-related complaints, 
treatment, or diagnoses.  
Further, while not dispositive, a review of combat unit 
records by the U.S. Army & Joint Services Records Research 
Center (JSRRC) revealed that this unit, which was located at 
Dong Ba Thinh, did not have any casualties during the year 
that he served in Vietnam.  

For these reasons, the Board finds that the veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Accordingly, his statements 
and testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

After a review of the claims file, the Board finds that the 
evidence of record does not corroborate the veteran's claimed 
in-service stressors.  Notably, service medical and personnel 
records do not indicate his involvement in a friendly-fire 
incident, mortar and rocket attacks, or the movement of body 
bags.  As stated above, service personnel records indicate 
that he served as a helicopter repairman, toolroom keeper, 
and heavy truck driver during his service in the Republic of 
Vietnam.  

With regard to the friendly-fire incident involving rocket 
and mortar attacks, according to the PTSD questionnaire of 
December 2003, the veteran did not remember the specific 
location of the counter-mortar radar tower or the name of the 
soldier injured by friendly fire.  He indicated only that the 
stressful event occurred during his year-long tour of duty in 
Vietnam, perhaps in March of 1969, and that it was witnessed 
by another soldier from a different division who was 
temporarily serving on guard duty with him at the time of the 
accident. 

The Board notes that the RO contacted the JSRRC in December 
2003 and requested verification of the veteran's claimed 
stressor of engaging in a friendly fire incident.  As noted 
above, the JSRRC responded in April 2005 and reported no 
casualties in his Company during the time he served in 
Vietnam from January 1969 to January 1970.  According to the 
April 2005 search results, given the lack of specific 
information provided by the veteran, the stressor as reported 
was not verifiable.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the information 
revealed during the JSRRC search (that the 608th 
Transportation Co. was located in Dong Ba Thinh during the 
time the alleged stressors were to have taken place and did 
not experience a single casualty during the time the veteran 
served in Vietnam), the evidence does not support his claimed 
stressors of being subjected to mortar attacks and involved 
in a friendly-fire incident at a counter-mortar tower near 
Play Ku.

The Board acknowledges that the veteran was diagnosed with 
PTSD in December 2003 by a private physician and again in a 
May 2004 VA examination, and that PTSD was associated with 
his active duty.  However, "[a]n opinion by a mental heath 
provisional based on a postservice examination of the veteran 
cannot be used to establish the occurrence of a stressor."  
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

In consideration of the above, the Board finds that the in-
service stressors identified by the veteran have not been 
verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  For these reasons, the 
Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the claim for service connection for PTSD, the Board is 
unable to grant the benefits sought.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  
Because the service connection claim is being denied and no 
effective date will be assigned, the Board finds that there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted statements and private 
medical records in support of his claim.  The RO obtained VA 
treatment records and service treatment and personnel records 
pertinent to the issue on appeal, and a VA PTSD examination 
was conducted in May 2004.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


